NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



WILLIAM KREEGAR and JANICE                  )
KREEGAR,                                    )
                                            )
              Appellants,                   )
                                            )
v.                                          )      Case No. 2D19-3520
                                            )
NAPLES ESTATES LIMITED                      )
PARTNERSHIP,                                )
                                            )
              Appellee.                     )
                                            )

Opinion filed September 23, 2020.

Appeal from the Circuit Court for Collier
County; Joseph G. Foster, Judge.

Donald E. Christopher of Baker Donelson
Bearman Caldwell & Berkowitz, PC,
Orlando, for Appellants.

J. Allen Bobo and Jody B. Gabel of Lutz,
Bobo & Telfair, P.A., Sarasota, for
Appellee.


PER CURIAM.


              Affirmed.


SILBERMAN, SLEET, and LUCAS, JJ., Concur.